EXHIBIT NOTICE OF CONFIDENTIALITY RIGHTS:IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER. DEED OF TRUST, SECURITY AGREEMENT AND UCC FINANCING STATEMENT FOR FIXTURE FILING (Texas) by DEEP DOWN, INC., as Grantor, to GARY M. OLANDER, as Trustee, for the benefit of WHITNEY NATIONAL BANK as Beneficiary This Instrument shall be effective as a UNIFORM COMMERCIAL CODE FINANCING STATEMENT FILED AS A FIXTURE FILING By Debtor: Deep Down, Inc. 15473 East Freeway Channelview, Texas77530 To Secured Party: Whitney National Bank 4265 San Felipe, Suite 200 Houston, Texas77027 This Financing Statement covers goods described herein by item or type some or all of which are affixed or are to be affixed to the real property described in Exhibit A attached hereto. THIS INSTRUMENT PREPARED BY AND AFTER RECORDING PLEASE RETURN TO: Porter & Hedges, L.L.P. 1000 Main Street, 36th Floor Houston, Texas 77002 Attn:Nick H.
